DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30, 33, 38, 40-42, and 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0173880 (Bateman et al.).
Regarding claim 28, Bateman et al. disclose an ion guide device comprising: at least one array of electrodes (fig. 2 & 3, elements 8a-g, elements 9a-g); and at least one DC voltage supply (fig. 2 element 5); wherein in a first mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of and/or through the device in the first direction (fig. 3 and associated text).
Regarding claim 30, Bateman et al. discloses the device of claim 28, wherein said at least one array of electrodes is at least two arrays of electrodes arranged parallel to each other (fig. 2 & 3, elements 8a-g, elements 9a-g).
Regarding claim 33, Bateman et al. discloses the device of claim 30, further comprising at least one RF voltage supply configured to supply RF voltages to said arrays of electrodes so as to confine ions in the direction between the arrays (‘An RF voltage having a frequency of 1 MHz and a peak-to-peak amplitude of 200 V was modelled as being applied to the electrodes in the five layers of intermediate planar electrodes 2 in order to confine ions in the horizontal radial direction.’ P 139).
Regarding claim 38, Bateman et al. discloses the device of claim 28, wherein the device is operated in the first mode to eject ions from the device into a first ion guide, ion trap or ion processing device (‘A preferred aspect of the device is that it may be arranged and adapted to receive a substantially continuous beam of ions and the device may release or eject ions as a plurality of packets or bunches of ions.’ P 70, wherein ‘A mass analyser is preferably arranged downstream of the device. The mass analyzer may be selected from the group consisting of: … an ion trap mass analyser…’ P 73).
Regarding claim 40, Bateman et al. discloses the device of claim 28, wherein the device forms an ion mobility separator in which ions separate according to their ion mobilities (‘According to an alternative embodiment the device may comprise an ion mobility spectrometer or separator, preferably a gas phase electrophoresis device.’ P 62).
Regarding claim 41, Bateman et al. discloses the device of claim 28, wherein said at least one array of electrodes is formed from one or more printed circuit boards (‘he first array of first electrodes may comprise: (i) a printed circuit board, printed wiring board or etched wiring board;’ P 15).
Regarding claim 42, Bateman et al. discloses an ion entry/exit device for a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘A mass analyser is preferably arranged downstream of the device.’ P 73).
Regarding claim 45, Bateman et al. discloses a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘According to an alternative embodiment the device may comprise an ion mobility spectrometer or separator, preferably a gas phase electrophoresis device.’ P 62).
Regarding claim 46, Bateman et al. discloses a method of operating an ion guide device that comprises at least one array of electrodes, the method comprising: operating the device in a first mode, wherein DC potentials are successively applied to successive electrodes of the at least one array of electrodes in a first direction such that a potential barrier moves along the at least one array of electrodes in the first direction and drives ions into and/or out and/or through of the device in the first direction (fig. 3 and associated text).
Claim(s) 28, 30, 33, 38, 40-42, and 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0124354 (the ‘354 publication).
Regarding claim 28, the ‘354 publication disclose an ion guide device comprising: at least one array of electrodes (fig. 3-8, element 3); and at least one DC voltage supply (‘At least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 95% of the electrodes are preferably connected to both a DC and an AC or RF voltage supply.’ P 73); wherein in a first mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions 
Regarding claim 29, the ‘354 publication disclose the device of claim 28, wherein in a second mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a second, different direction such that a potential barrier moves along the at least one array in the second direction for driving ions into and/or out of and/or through the device in the second direction (fig. 7).
Regarding claim 34, the ‘354 publication disclose the device of claim 28, wherein the device is operated in the first mode to load ions into the device in the first direction (‘Ions are then preferably swept towards the intermediate electrode 4 by the application of a DC voltage pulse Vg or voltage waveform which is progressively applied to the electrodes in a first axial trapping region 5. As shown in FIG. 7 this will result in ions having mass to charge ratios less than a certain value being swept through the first axial trapping region 5, through or past the intermediate electrode 4 and into a second preferably empty axial trapping region 6.’ P 130).
Regarding claim 35, the ‘354 publication disclose the device of claim 29, wherein the device is operated in the first mode to load ions into the device in the first direction and is operated in the second mode to eject ions from the device in the second direction (‘Ions are then preferably swept towards the intermediate electrode 4 by the application of a DC voltage pulse Vg or voltage waveform which is progressively applied to the electrodes in a first axial trapping region 5. As shown in FIG. 7 this will result in ions having mass to charge ratios less than a certain value being swept through the first g or voltage waveform is then preferably applied to the electrodes in the second axial trapping region 6 in the reverse direction so that ions having a relatively low mass to charge ratio are then accelerated or swept back towards the intermediate electrode 4.’ P 130).
Regarding claim 36, the ‘354 publication disclose the device of claim 29, wherein the device is operated in the second mode so as to selectively eject ions having a selected value, or range of values, of a physicochemical property from the device in the second direction (‘A second travelling DC voltage V'g or voltage waveform is then preferably applied to the electrodes in the second axial trapping region 6 in the reverse direction so that ions having a relatively low mass to charge ratio are then accelerated or swept back towards the intermediate electrode 4. These low mass to charge ratio ions then preferably pass back into the first axial trapping region 5 whilst ions having a relatively higher mass to charge ratios remain trapped within the second axial trapping region 6.’ P 130).
Regarding claim 37, the ‘354 publication disclose the device of claim 36, wherein the physicochemical property is mass to charge ratio or ion mobility (‘A second travelling DC voltage V'g
Regarding claim 38, the ‘354 publication disclose the device of claim 28, wherein the device is operated in the first mode to eject ions from the device into a first ion guide, ion trap or ion processing device (fig. 5 and associated text).
Regarding claim 39, the ‘354 publication disclose the device of claim 29, wherein the device is operated in the first mode to eject ions from the device into a first ion guide, ion trap or ion processing device and is operated in the second mode to eject ions into a second ion guide, ion trap or ion processing device (‘Ions are then preferably swept towards the intermediate electrode 4 by the application of a DC voltage pulse Vg or voltage waveform which is progressively applied to the electrodes in a first axial trapping region 5. As shown in FIG. 7 this will result in ions having mass to charge ratios less than a certain value being swept through the first axial trapping region 5, through or past the intermediate electrode 4 and into a second preferably empty axial trapping region 6. A second travelling DC voltage V'g or voltage waveform is then preferably applied to the electrodes in the second axial trapping region 6 in the reverse direction so that ions having a relatively low mass to charge ratio are then accelerated or swept back towards the intermediate electrode 4.’ P 130).
Regarding claim 45, the ‘354 publication disclose a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (fig. 3-8 and associated text).
Regarding claim 46, the ‘354 publication disclose a method of operating an ion guide device that comprises at least one array of electrodes, the method comprising: operating the device in a first mode, wherein DC potentials are successively applied to successive electrodes of the at least one array of electrodes in a first direction such that 
Regarding claim 47, the ‘354 publication disclose the method of claim 46, further comprising operating the device in a second mode, wherein DC potentials are successively applied to successive electrodes of the at least one array of electrodes in a second, different direction such that a potential barrier moves along the at least one array of electrodes in the second direction and drives ions into and/or out of and/or through the device in the second direction (fig. 7 & associated text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. as applied to claim 28 above.
Regarding claim 34, Bateman et al. disclose the claimed invention except for loading the ions into the device in the first mode.  However, this is merely the inverse of the disclosed ejection, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of Bateman et al. for use as a loading device, rather than an ejection device, which would require only reversing the direction of the potential barrier motion.
Regarding claim 43, Bateman et al. disclose the claimed invention except for the ion guide forming a closed loop.  However, closed loop ion guides are known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to form a closed loop so that the ion guide could be used for applications that require long distances for greater separation.
Regarding claim 44, Bateman et al. disclose an ion mobility separator comprising the device of claim 28 (‘According to an alternative embodiment the device may comprise an ion mobility spectrometer or separator, preferably a gas phase electrophoresis device.’ P 62).  Bateman et al. does not disclose that the separator is of closed loop type.  However, closed loop ion guides are known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to form a closed loop so that the ion guide could be used for applications that require long distances for greater separation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29, 34-35, 38, and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,984,861. 
Regarding claim 28, the patented claim discloses an ion guide device comprising: at least one array of electrodes (‘at least one array of electrodes;’); and at least one DC voltage supply (‘at least one DC voltage supply;’); wherein in a first mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of and/or through the device in the first direction (‘wherein in a first mode of operation said control means successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of the device in the first direction;’).
Regarding claim 29, the patented claim discloses the device of claim 28, wherein in a second mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a second, different direction such that a potential barrier moves along the at least one array in the second direction for driving ions into and/or out of and/or through the device in the second direction (‘wherein in a second mode of operation said control means successively applies DC potentials to successive electrodes of the at least one array in a second, different direction such that a potential barrier moves along the at least one array in the second direction for driving ions into and/or out of the device in the second direction.’).
Regarding claim 34, the patented claim discloses the device of claim 28, wherein the device is operated in the first mode to load ions into the device in the first direction (‘wherein in a first mode of operation said control means successively applies DC into and/or out of the device in the first direction;’ emphasis added).
Regarding claim 35, the patented claim discloses the device of claim 29, wherein the device is operated in the first mode to load ions into the device in the first direction and is operated in the second mode to eject ions from the device in the second direction (‘wherein in a first mode of operation said control means successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of the device in the first direction; and wherein in a second mode of operation said control means successively applies DC potentials to successive electrodes of the at least one array in a second, different direction such that a potential barrier moves along the at least one array in the second direction for driving ions into and/or out of the device in the second direction.’ Emphasis added).
Regarding claim 38, the patented claim discloses the device of claim 28, wherein the device is operated in the first mode to eject ions from the device into a first ion guide, ion trap or ion processing device (‘An ion entry/exit device for a mass spectrometer and/or ion mobility spectrometer, …wherein in a first mode of operation said control means successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of the device in the first direction;’ emphasis added, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a ion trap mass analyzer as 
Regarding claim 41, the patented claim discloses the claimed invention except for the electrodes being formed from one or more printed circuit boards.  However, printed circuit boards are common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use PCBs to simplify the connections and alignment.
Regarding claim 42, the patented claim discloses an ion entry/exit device for a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘An ion entry/exit device for a mass spectrometer and/or ion mobility spectrometer,’).
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,984,861.
Regarding claim 30, the patented claim discloses the device of claim 28, wherein said at least one array of electrodes is at least two arrays of (‘wherein said at least one array of electrodes is at least two of said arrays of electrodes’).  The patented claim does not disclose that the two arrays are electrodes arranged parallel to each other.  However, parallel arrays of electrodes are common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the arrays parallel so that the successively applied potentials each result in the same field strength.
Claims 40 and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,984,861.
Regarding claim 40, the patented claim discloses the device of claim 28, wherein the device forms an ion mobility separator in which ions separate according to their ion mobilities (‘A mass spectrometer and/or ion mobility spectrometer comprising an ion entry/exit device or closed loop ion guide as claimed in claim 17.’ Emphasis added).
Regarding claim 43, the patented claim discloses a closed loop ion guide comprising the device of claim 28 (‘A mass spectrometer and/or ion mobility spectrometer comprising an ion entry/exit device or closed loop ion guide as claimed in claim 17.’, emphasis added).
Regarding claim 44, the patented claim discloses a closed loop ion mobility separator comprising the device of claim 28 (‘A mass spectrometer and/or ion mobility spectrometer comprising an ion entry/exit device or closed loop ion guide as claimed in claim 17.’, emphasis added).
Regarding claim 45, the patented claim discloses a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘A mass spectrometer and/or ion mobility spectrometer comprising an ion entry/exit device or closed loop ion guide as claimed in claim 17.’, emphasis added).
Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,984,861.
Regarding claim 46, the patented claim discloses a method of operating an ion guide device that comprises at least one array of electrodes (‘providing an ion entry/exit device having at least one array of electrodes;’), the method comprising: operating the device in a first mode, wherein DC potentials are successively applied to successive electrodes of the at least one array of electrodes in a first direction such that a potential 
Regarding claim 47, the patented claim discloses the method of claim 46, further comprising operating the device in a second mode, wherein DC potentials are successively applied to successive electrodes of the at least one array of electrodes in a second, different direction such that a potential barrier moves along the at least one array of electrodes in the second direction and drives ions into and/or out of and/or through the device in the second direction (‘operating the device in a second mode, wherein DC potentials are successively applied to successive electrodes of the electrode array in a second, different direction such that a potential barrier moves along the array in the second direction and drives ions into and/or out of the device in the second direction.’).
Claims 28, 31, 34, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,903,062.
Regarding claim 28, the patented claim discloses an ion guide device comprising: at least one array of electrodes (‘at least one array of electrodes;’); and at least one DC voltage supply (‘at least one DC voltage supply;’); wherein in a first mode 
Regarding claim 31, the patented claim discloses the device of claim 28, wherein each array of electrodes comprises a plurality of electrodes arranged in rows and columns (‘wherein each array of electrodes comprises electrodes arranged in rows and columns’); and wherein in said first mode said DC potentials are applied to the electrodes in a first row and are then successively applied to different rows of electrodes such that said potential barrier moves along the array in the first direction (‘wherein said at least one DC voltage supply is configured to: successively apply DC potentials to successive rows of electrodes of the at least one array of electrodes such that a potential barrier moves along the at least one array in a first direction and drives ions into and/or out of the ion entry/exit device in the first direction.’).
Regarding claim 34, the patented claim discloses the device of claim 28, wherein the device is operated in the first mode to load ions into the device in the first direction (‘wherein said at least one DC voltage supply is configured to: successively apply DC potentials to successive rows of electrodes of the at least one array of electrodes such that a potential barrier moves along the at least one array in a first direction and drives ions into and/or out of the ion entry/exit device in the first direction.’ Emphasis added).
Regarding claim 42, the patented claim discloses an ion entry/exit device for a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘an ion entry/exit device’).
Regarding claim 43, the patented claim discloses a closed loop ion guide comprising the device of claim 28 (‘A closed loop ion guide’).
Claims 29, 32, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 3 of U.S. Patent No. 10,903,062.
Regarding claim 29, the patented claims disclose the device of claim 28, wherein in a second mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a second, different direction such that a potential barrier moves along the at least one array in the second direction for driving ions into and/or out of and/or through the device in the second direction (‘wherein said at least one DC voltage supply is configured to: successively apply DC potentials to successive columns of electrodes of the at least one array of electrodes such that a potential barrier moves along the at least one array in a second direction and drives ions into and/or out of the ion entry/exit device in the second direction.’).
Regarding claim 32, the patented claims disclose the device of claim 29, wherein each array of electrodes comprises a plurality of electrodes arranged in rows and columns (‘wherein each array of electrodes comprises electrodes arranged in rows and columns;’); and wherein in said first mode said DC potentials are applied to the 
Regarding claim 35, the patented claims disclose the device of claim 29, wherein the device is operated in the first mode to load ions into the device in the first direction and is operated in the second mode to eject ions from the device in the second direction (‘wherein said at least one DC voltage supply is configured to: successively apply DC potentials to successive rows of electrodes of the at least one array of electrodes such that a potential barrier moves along the at least one array in a first direction and drives ions into and/or out of the ion entry/exit device in the first direction.’ And ‘wherein said at least one DC voltage supply is configured to: successively apply DC potentials to successive columns of electrodes of the at least one array of electrodes such that a potential barrier moves along the at least one array in a second direction and drives ions into and/or out of the ion entry/exit device in the second direction.’ Emphasis added).
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 5 of U.S. Patent No. 10,903,062.
Regarding claim 30, the patented claims disclose the device of claim 28, wherein said at least one array of electrodes is at least two arrays of electrodes arranged parallel to each other (‘wherein said at least one array of electrodes is at least two arrays of electrodes arranged parallel to each other.’).
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 8 of U.S. Patent No. 10,903,062.
Regarding claim 33, the patented claims disclose the device of claim 30, further comprising at least one RF voltage supply configured to supply RF voltages to said arrays of electrodes so as to confine ions in the direction between the arrays (‘further comprising an RF voltage supply configured to supply RF voltages to said arrays of electrodes so as to confine ions in the direction between the arrays.’).
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 12 of U.S. Patent No. 10,903,062.
Regarding claim 38, the patented claims disclose the device of claim 28, wherein the device is operated in the first mode to eject ions from the device into a first ion guide, ion trap or ion processing device (‘wherein the ion entry/exit device is configured to eject ions out of the ion entry/exit device and into the further ion guide, ion trap, or ion processing device.’).
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 9 of U.S. Patent No. 10,903,062.
Regarding claim 41, the patented claims disclose the device of claim 28, wherein said at least one array of electrodes is formed from one or more printed circuit boards (‘wherein said at least one array of electrodes is formed from printed circuit boards.’).
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 13 of U.S. Patent No. 10,903,062.
Regarding claim 44, the patented claims disclose a closed loop ion mobility separator comprising the device of claim 28 (‘A closed loop ion mobility separator comprising a closed loop ion guide’).
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 14 of U.S. Patent No. 10,903,062.
Regarding claim 45, the patented claims disclose a mass spectrometer and/or ion mobility spectrometer comprising the device of claim 28 (‘A mass spectrometer and/or ion mobility spectrometer comprising a closed loop ion guide’).
Allowable Subject Matter
Claims 31 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, excepting the double patenting rejections.
Regarding claims 31 & 32, the prior art of record does not disclose the device of claims 28 or 29 wherein each array of electrodes comprises a plurality of electrodes arranged in rows and columns; and wherein in said first mode said DC potentials are applied to the electrodes in a first row and are then successively applied to different 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881